PER CURIAM.
We affirm appellant’s convictions and sentences for burglary with assault or battery, robbery, possession of cocaine, possession of drug paraphernalia and obstructing an officer without violence. We reverse, however, the trial court’s order of restitution because it was entered without notice or a hearing. Dubois v. State, 650 So.2d 228 (Fla. 1st DCA 1995); Rhoden v. State, 622 So.2d 122 (Fla. 1st DCA 1998); Harris v. State, 593 So.2d 1169 (Fla. 1st DCA 1992). The state properly concedes error in the trial court’s imposition of restitution.
Accordingly, we reverse and remand for the trial court to hold a restitution hearing. The judgment and sentence are, in all other respects, affirmed.
JOANOS, BENTON and VAN NORTWICK, JJ., concur.